Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants’ election, without traverse of Species A1 (Figs. 1a-1c), Species B1 (Figs. 6A-6B), Species C1 (Fig. 9) in the reply, filed on 02/02/2021 is acknowledged. Applicants designate claims 1-19 as reading into the elected Species.
Further, after careful review again of the species groups, the examiner considers each of Species Group B and Species Group C is merely a change of shape and rearrangement of the parts, as guided by MPEP 2144.04, thus the requirement of the election of species for the Groups B and C is withdrawn. Election was made without traverse in the reply filed on 02/02/2021.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The punctuation mark, period (“.”) between the “side wall” and “the at least one” in “one recess provided to the nozzle side wall. the at least one recess extending” of Claim 1 should be a comma (“,”).
(2) The “wherein the nozzle comprises a first nozzle end a second nozzle end opposite the first nozzle end” of Claim 2 would have required a punctuation mark, comma (“,”) between the “a first nozzle end” and “a second nozzle end”.



(4) The “the output surface such that there is” of Claim 8 needs a punctuation mark, comma (“,”), before the “such”. 

(5) The “such that the nozzle side walls of adjacent nozzle” of Claim 8 should be “such that the nozzle side walls of adjacent nozzles”.

(6) The “between the nozzle side walls of the adjacent nozzle” of Claim 8 should be “between the nozzle side walls of the adjacent nozzles”.

(7) The “when the nozzle side walls, of the adjacent nozzles” of Claim 8 should be “when the nozzle side walls of the adjacent nozzles”.

(8) The “wherein the adjacent nozzles of the two or more nozzles are arranged at an expansion distance (G) from each other in the direction of the output surface such that there is an expansion gap between the nozzle side walls of the adjacent nozzle” of Claim 8 appears to be unnecessarily repeated, because a distance between the nozzles is the same language as the “gap between the nozzles”, in other words, the limitation merely repeat the same languages. For the purpose of concise format of the claim, it is respectfully requested to amend it in a simple form by the repeated form.



(10) The “the second nozzle side wall adjacent nozzle” of Claim 12 should be “the second nozzle side wall of adjacent nozzle”.

(11) The “the two or more nozzles comprising a nozzle out surface” of Claim 8, “wherein the at two or more nozzle comprises a first nozzle side wall” of Claim 12, “wherein the two or more nozzles comprises a first nozzle end” of Claim 13 needs to be amended such that “each of the two or more nozzles comprising a nozzle out surface” of Claim 8, “wherein each of the two or more nozzle comprises a first nozzle side wall” of Claim 12, “wherein each of the two or more nozzles comprises a first nozzle end” of Claim 13, because each nozzle has the claimed feature.
Further the “at” before the “two” of claim 12 must be clearly removed.

(12) The “the width (B) of the east” of Claim 13 should be “the width (B) of the at least one”.

Appropriate correction is required.

Claim interpretation

The “precursor” recites an identity of the material used in the claimed nozzle. The applicants claims an apparatus. As the identity or property of the material in the claimed apparatus does not impart patentability to the claimed apparatus (in other words, use of precursor, reactant, or inert gas within the claimed apparatus is an intended use of the apparatus, see the MPEP citations below), therefore, when an apparatus of a prior art has a nozzle supplying a deposition material, such as gas, it will be considered meeting the limitation.

(2) In regards to the “at least one recess provided to the nozzle side wall” of Claim 1,
The claim merely recites recess, which does not define a specific structure.
According to a dictionary definition, the meaning of the recess includes “a hollow cut or built into a surface (as a wall)” or “to put into a hollow space”, therefore, a broad interpretation of the “recess” will be examined inclusive of an opening, hole, channel, or all other terms for gas flow.

(3) In regards to the “expansion distance (G)” and “expansion gap” of Claim 8,
The “expansion” is a function result caused by use of the gap (or distance), see the MPEP citations below.


MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “A nozzle arranged to supply gas towards a surface of a substrate for subjecting the surface of the substrate to surface reaction of the precursor gas according to the principles of atomic layer deposition” of Claim 1 is not clear.
First, there is insufficient antecedent basis for the limitation, “the precursor gas” in the claim. The limitation will be examined inclusive of:
“A nozzle arranged to supply a precursor gas towards a surface of a substrate for subjecting the surface of the substrate to surface reaction of the precursor gas according to the principles of atomic layer deposition” OR “A nozzle arranged to supply a gas towards a surface of a substrate for subjecting the surface of the substrate to surface reaction of the gas according to the principles of atomic layer deposition”.
Second, there is insufficient antecedent basis for the limitation, “the principles of atomic layer deposition” in the claim. The limitation will be examined inclusive of “according to principles of atomic layer deposition”.
Third, the claim merely recites “the principles of atomic layer deposition” without providing details of what the principle is, thus it is not clear what the metes and bounds of the term “principles” is. For the purpose of examination, when an apparatus of a prior art has a structure capable of performing an atomic layer deposition, such as alternatively arranged plural nozzles, it will be considered meeting the limitation.

(2) Claim 2 recites the “one recess provided to the nozzle side wall”. There is insufficient antecedent basis for the limitation. The limitation will be examined inclusive of “the at least one recess provided to the nozzle side wall”.

(3) Claim 4 recites the “at least one recess”. There is insufficient antecedent basis for the limitation. The limitation will be examined inclusive of “the at least one recess”.

(3) Claim 6 is not clear, because of:
First, Claim 6 recites the “the nozzle side wall comprises one recess and the recess comprise a first recess side wall extending”. There is insufficient antecedent basis for the limitation, because Claim 1 recites “wherein the nozzle further comprises at  a first recess side wall extending”.
Second, claim 6 recites “smaller than the width (B)”. There is insufficient antecedent basis for the limitation, thus, the limitation will be examined inclusive of “smaller than a width (B)”.
Third, claim 6 recites two “and that the at least one gas channel is provided”. It is not clear why the “that” is required within the sentence. The limitations will be examined inclusive of “and the at least one gas channel is provided”.
Fourth, claim 6 recites “a first of the successive recesses” and “a last of the successive recesses”. For the purpose of clarification, it is suggested to be amended in a form of “a first recess” and “a last recess”.

(4) Claim 7 is not clear, because of the same reason of the item (3) above for the claim 6. Further, a last portion of the claim 7, “from the second nozzle end such the distance between the that the first recess side wall of the first of the successive recesses and the second recess side wall of a last of the successive recesses is smaller than the length (A) of the nozzle” is not completely clear, because of “the that the first” and “a last” again. The metes and bounds of the portion cannot be clearly set forth. 
Appropriate correction is required.

(5) Claim 8 is not clear, because it raises the same issues of the item (1) above for the claim 1. Further, claim 8 recites “and that the nozzle side wall comprises at least 

(6) Claim 9 is not clear, because it recites “and that the two or more nozzles… and that the two or more nozzles…”. It is not clear why the “that” is required within the sentence. The limitations will be examined inclusive of “and the two or more nozzles”.

(7) Claim 10 is not clear, because of:
First, claim 10 recites “the first side structure, the second side structure, the first end structure and the second end structure”. There is insufficient antecedent basis for the limitation. It will be examined inclusive of “the first side structure, the second side structure, the first end structure and the second end structure”.
Second, claim 10 recites “and that the body further…, and that the two or more nozzles”. It is not clear why the “that” is required within the sentence. The limitations will be examined inclusive of “and that the body further…, and that the two or more nozzles”.

(8) Claim 11 recites “to supply gas”. It is not clear because the gas of claim 11 indicates the gas of claim 8 or not. If it is the same, it raises an antecedent basis issues. If it is different, it is respectfully requested to appropriately amend it to distinguish it from the claim 8.



(10) Claim 13 is not clear, because it raises the same issue of the item (3) above for the claim 6.

(11) Claim 15 is not clear, because of lots of antecedent basis issues. The limitation is merely repeated from the claim 8. Further it raises 112(d) issue that will be discussed below.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 20160226031, hereafter ‘031).
Regarding to Claim 1, ‘031 teaches:
Nozzle unit configured to deposit an organic layer or an inorganic layer on a substrate ([abstract]), and The second nozzle unit 120 may deposit an inorganic layer 
The arrangement of the first nozzle unit 110 and the second nozzle unit 120(Fig. 2, [0053], the claimed “the nozzle comprising: a nozzle output surface via which the gas is supplied towards the surface of the substrate; a nozzle top surface opposite the nozzle output surface; and a nozzle side wall extending between the nozzle output surface and the nozzle top surface”);
The injection nozzle unit 140 may be formed between the first nozzle unit 110 and the second nozzle unit 120 ([0053]), and the inflow end 141 may be formed as a slot or as a plurality of openings or holes ([0075], note the slot or opening/hole clearly reads into a “recess”, further note one side wall of one of the nozzle unit faces or is against another surface including a side wall of the chamber or the other nozzle unit, the claimed “wherein the nozzle further comprises at least one recess provided to the nozzle side wall. the at least one recess extending between the nozzle top surface and the nozzle output surface for providing a gas passage from the nozzle top surface to the nozzle output surface when the nozzle side wall is against a counter surface”).

Regarding to Claim 2,
Fig. 2 of ‘031 shows front view of one end of each nozzle unit, therefore the other end opposite the one end inherently existed and further a center axis extending between two ends can be set forth. Further the slot or opening/hole defining the nozzle 

Regarding to Claim 4,
Fig. 2 of ‘031 shows each nozzle unit has side walls in each of the left and right sides. Further the slot or opening/hole defining the nozzle unit 140 is existed at the left and right sides (the claimed “wherein the nozzle comprises a first nozzle side wall and a second nozzle side wall, and at least one recess is provided to the first nozzle side wall or the second nozzle side wall”).

Regarding to Claim 5,
Based on Fig. 2 of ‘031, the slot or opening/hole defining the nozzle unit 140 has a dimension between two ends, and due to the straight side wall, the dimensions between the top and bottom of each nozzle unit is uniform (the claimed “wherein the at least one recess has a width (B) in the direction of the nozzle axis (N), and wherein the width (B) of the at least one recess in the direction of the nozzle axis (N) is uniform between the nozzle output surface and the nozzle top surface”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alasaarela et al. (US 20150004318, hereafter ‘318) in view of Pichler (US 8304019, hereafter ‘019).
Regarding to Claim 1, ‘318 teaches:

A nozzle head output face 4 via which the gaseous precursors are supplied (Fig. 1, [0019], note as shown in Fig. 3, the nozzle body 20 of each nozzle 8 has an output surface, top surface and side walls, the claimed “the nozzle comprising: a nozzle output surface via which the gas is supplied towards the surface of the substrate; a nozzle top surface opposite the nozzle output surface; and a nozzle side wall extending between the nozzle output surface and the nozzle top surface”).
The gap 12 between the nozzles 8 is in this embodiment provided with a purge gas channel 44 for supplying purge gas, such as nitrogen ([0019], the claimed “wherein the nozzle further comprises at least one, provided to the nozzle side wall. the at least one extending between the nozzle top surface and the nozzle output surface for providing a gas passage from the nozzle top surface to the nozzle output surface when the nozzle side wall is against a counter surface”).

‘318 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: wherein the nozzle further comprises at least one recess provided to the nozzle side wall. the at least one recess extending between the nozzle top surface 

‘019 is analogous art in the field of deposition system (title). ‘019 teaches FIG. 2E depicts an alternative embodiment in which flow shims are implemented by walls 212" (lines 54-56 of col. 5, note by the walls, a purge gas passage or channel is formed in a side wall of the nozzle, further note a purge gas passage formed within the nozzle wall by machining or formed by attaching a wall from nozzle wall is commonly known feature, see also US 20110033638, 20130092085, 20150376793).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the purge gas passage of ‘318 by a recess in the side wall of the nozzle (see the channel illustration reproduced from ‘318 below), for its suitability as a form of purge gas passage with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

    PNG
    media_image1.png
    352
    443
    media_image1.png
    Greyscale


Regarding to Claim 2,
Fig. 1 of ‘318 shows each nozzle 8 has two side walls. Further as discussed in the claim 1 rejection above, the purge gas passage is formed along the side wall of each nozzle by a recess on the side wall, thus the channel would have been existed between the two ends, see the illustration below (the claimed “wherein the nozzle comprises a first nozzle end a second nozzle end opposite the first nozzle end and a nozzle axis (N) extending between the first and second nozzle ends, and one recess provided to the nozzle side wall between the first and second nozzle ends in direction of the nozzle axis (N)”).

Regarding to Claim 4,
Fig. 1 of ‘318 shows each nozzle 8 has two side walls in the left and right sides of the nozzle. Further as discussed in the claim 1 rejection above, the purge gas passage is formed along the side wall of each nozzle by a recess on the side wall (the claimed “wherein the nozzle comprises a first nozzle side wall and a second nozzle side wall, and at least one recess is provided to the first nozzle side wall or the second nozzle side wall”).

Regarding to Claim 5,
As discussed in the claim 1 rejection above, the purge gas passage is formed along the side wall of each nozzle by a recess on the side wall, therefore, there exists a width defining a dimension of the channel, see the illustration below. Further, based on 

Regarding to Claims 6-7,
‘318 teaches a precursor supply channel 10 ([0019], the claimed “the nozzle output surface comprises at least one gas channel having a length (C, D) in the direction of the nozzle axis (N)”);
‘318 further teaches the purge gas channels are preferably longer than the nozzles 8 or the precursor supply channels ([0019], therefore, the imported purge gas passage in the side wall of the nozzle, as discussed in the claim 1 rejection above, would have been longer than the precursor supply channel, see the illustrations below, the claimed “wherein the length (C, D) of the at least one gas channel in the direction of the nozzle axis (N) is smaller than the width (B) of the least one recess in the direction of the nozzle axis (N) at the nozzle output surface”);
As discussed in the claim 1 rejection above and as shown in the illustration below, the recess is formed from the top wall to the bottom wall of each nozzle for the purpose of providing the purge gas passage, therefore, the walls of the purge gas passage can be interpreted as recess side walls and nozzle side walls. Further, the size of the width of the recess is smaller than a length of the nozzle in a direction of the nozzle axis by a distance from each nozzle end (the claimed “the nozzle side wall 

    PNG
    media_image2.png
    432
    457
    media_image2.png
    Greyscale


Regarding to Claim 8, ‘318 teaches:
Nozzle (title), and nozzles are used for subjecting a surface of a substrate to successive surface reactions of at least a first precursor and a second precursor according to the principles of atomic layer deposition method (ALD). In ALD applications, typically two gaseous precursors are introduced into the ALD reactor in separate stages ([0002]), and The nozzle head 1 comprises nozzle body 2 and a nozzle head output face 4 via which the gaseous precursors are supplied (Fig. 1, [0019], note as shown in Fig. 3, the nozzle body 20 of each nozzle 8 has an output surface, top surface and side walls, the claimed “A nozzle head for subjecting a surface of a substrate to successive surface reactions of at least two precursors according to the principles of atomic layer deposition, the nozzle head comprising: an output surface via which at least one precursor is supplied towards the surface of the substrate; and two or more nozzles for supplying the at least one precursor, the two or more nozzles comprising a nozzle output surface via which the gas is supplied towards the surface of the substrate, a nozzle top surface opposite the nozzle output surface and a nozzle side wall extending between the nozzle output surface and the nozzle top surface, the two or more nozzle are provided adjacent to each other at the output surface such that the nozzle side walls of adjacent nozzle are towards each other”);
The nozzles 8 are separated with a distance or gap 12 from each other ([0019], the claimed “wherein the adjacent nozzles of the two or more nozzles are arranged at an expansion distance (G) from each other in the direction of the output surface such that there is an expansion gap between the nozzle side walls of the adjacent nozzle”);


Regarding to Claims 9-11,
‘318 teaches the nozzle head 1 comprises nozzle body 2 ([0019], note the body is formed by four side walls of the rectangular shape, thus a chamber is formed in the body, further, a gas is provided to each nozzle disposed in the chamber of the body, thus each nozzle is connected to a gas source by passing a conduit through the chamber, in other words, the nozzles are in fluid communication with the chamber through conduits, the claimed “wherein the nozzle head comprises a body, wherein the body comprises: a first side structure and a second side structure, and that the two or more nozzles are arranged adjacent to each other in a direction between the first and second side structures; or a first side structure, a second side structure, a first end structure and a second end structure, and that the two or more nozzles are arranged extend between the first and second end structures and arranged adjacent to each other in a direction between the first and second side structures” of Claim 9, and “wherein the nozzle head comprises a body and a nozzle head chamber inside the body, wherein the nozzle head chamber is provided in fluid communication with the two or more nozzles; the two or more nozzles are arranged to form at least part of a bottom wall of the nozzle head chamber; or the first side structure, the second side structure, 

Regarding to Claim 12,
As discussed in the claim 1 rejection above, a recess is provided on the side wall of the nozzle (the claimed “wherein the at two or more nozzle comprise a first nozzle side wall and a second nozzle side wall, and at least one recess is provided to the first nozzle side wall or the second nozzle side wall; at least one recess is provided to the first nozzle side wall or the second nozzle side wall, and that the two or more nozzles are arranged such that the first nozzle side wall of one nozzle is towards the second nozzle side wall of adjacent nozzle; at least one recess is provided to the first nozzle side wall and to the second nozzle side wall; or at least one recess is provided to the first nozzle side wall and the second nozzle side wall, and that the two or more nozzles are arranged such that the first nozzle side wall of one nozzle is towards the second nozzle side wall adjacent nozzle”).

Regarding to Claim 13,

‘318 teaches a precursor supply channel 10 ([0019], the claimed “and the nozzle output surface comprises at least one gas channel open to the nozzle output surface and having a length (C, D) in the direction of the nozzle axis (N)”);
‘318 further teaches the purge gas channels are preferably longer than the nozzles 8 or the precursor supply channels ([0019], therefore, the imported purge gas passage in the side wall of the nozzle, as discussed in the claim 1 rejection above, would have been longer than the precursor supply channel, see the illustrations above, the claimed “wherein the length (C, D) of the at least one gas channel in the direction of the nozzle axis (N) is smaller than the width (B) of the east one recess in the direction of the nozzle axis (N) at the nozzle output surface”);
As discussed in the claim 1 rejection above and as shown in the illustration below, the recess is formed from the top to the bottom of each nozzle for the purpose of providing the purge gas passage, therefore, the walls of the purge gas passage can be interpreted as recess side walls and nozzle side walls (the claimed “the nozzle side wall comprises one recess and the recess comprises a first recess side wall extending between the nozzle top surface and the nozzle output surface and from the nozzle side wall, and a second recess side wall extending between the nozzle top surface and the nozzle output surface and from the nozzle side wall, and that the at least one gas 

Regarding to Claim 15,
Claim 15 is rejected for substantially the same reason as the claims 1 and 8 rejection above.

Claims 3, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘318 and ‘019, as being applied to Claim 1 rejection above, further in view of Nooten et al. (US 20070026540, hereafter ‘540).
Regarding to Claim 3,
As discussed in the claim 1 rejection above, the purge gas passage is formed along the side wall surface of each nozzle by a recess on the side wall, therefore, there exists a dimension defining the passage from the side wall, which is greater than 0, see 

    PNG
    media_image3.png
    276
    170
    media_image3.png
    Greyscale


‘318 and ‘019 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein the at least one recess has a depth (T) from surface of the nozzle side wall, and wherein the depth (T) of the at least one recess is between 0.3 to 5 mm.

‘540 is analogous art in the field of forming layer (title, which is deposition). ‘540 teaches the gap size of the inert gas passage 144 and tip 148 is about 0.4 mm ([0050]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the imported purge gas passage of ‘318, so to have between 0.3 to 5 mm, for the purpose of providing a known dimension to supply the purge gas.

Consequently, even if a prior art is silent about a dimension for the purge gas channel, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed dimension, for the purpose of providing a proper flow rate, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05. Emphasized again, the Office does not determine patentability of the application, based on the controllable parameters. 

Regarding to Claim 14,
The teaching of the claimed depth was discussed in the claim 3 rejection above (the claimed “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, wherein the depth (T) of the at least one recess is between 0.3 to 5 mm”);
‘318 teaches the nozzles 8 are separated with a distance or gap 12 from each other ([0019]), and further Fig. 2E of ‘019 shows a gap can be maintained even if the passage is formed in the nozzle, therefore, ‘318 and ‘019 teaches all the limitations of Claim 14 (the claimed “and the expansion distance (G) is”), except the “between 0.01 - 0.5 mm”.

However, the gap adjustment between the nozzles can be easily obtained by an ordinary skill in the art through merely rearranging one or both nozzles, in other words, 

Regarding to Claims 16-19,
Because the limitations of the claims 16-19 is the same as the limitations of the claims 3 and 14, except the number ranges (the claimed “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, and the depth (T) of the at least one recess is between 0.5 to 3 mm” of Claim 16, “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, and the depth (T) of the at least one recess is between 0.7 and 1.3 mm” of Claim 17, “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, and the depth (T) of the at least one recess is between 0.5 to 3 mm; and the expansion distance (G) is between 0.03-0.4 mm” of Claim 18, and “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, and the depth (T) of the at least one recess is between 0.7 and 1.3 mm; and the expansion distance (G) is between 0.05-0.3 mm” of Claim 19).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AIDEN LEE/           Primary Examiner, Art Unit 1718